Citation Nr: 0507308	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-30 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected for fibromyalgia.

2.  Entitlement to a compensable evaluation for service-
connected chronic fatigue syndrome.

3.  Entitlement to a compensable evaluation for a service-
connected skin condition, manifested as mild folliculitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1973 and from December 1990 to June 1991.  This case comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO).


FINDING OF FACT

On February 9, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating action in September 2002, the RO granted the 
veteran's claim of entitlement to service connection for 
fibromyalgia, and assigned a disability evaluation of 10 
percent, chronic fatigue syndrome, and assigned a 
noncompensable evaluation, and a skin condition manifested as 
mild folliculitis, and assigned a noncompensable evaluation.  
The claim was evaluated following the enactment of the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
October 2003, the veteran perfected his appeal concerning the 
assigned disability evaluations on all three issues.

On January 26, 2005, prior to the promulgation of a decision 
in the appeal, the veteran, through his representative, 
submitted written notification to the Board that the 
appellant had decided to withdraw his appeal.  The Board 
construes this request as a request to withdraw his appeal 
pertaining to all three of the above-referenced claims.

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  The 
appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the issues on appeal and they are dismissed.


ORDER

The appeal as to the issues of entitlement to an initial 
rating in excess of 10 percent for service-connected 
fibromyalgia, entitlement to a compensable evaluation for 
service-connected chronic fatigue syndrome, and entitlement 
to a compensable evaluation for a service-connected skin 
condition, manifested as mild folliculitis, are dismissed.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


